             Case 4:21-cv-02713-YGR Document 23 Filed 06/21/21 Page 1 of 4




 1   Jakub J. Madej (appearing in person)
     THE TEMPORARY OFFICES OF JAKUB MADEJ
 2
     415 Boston Post Rd, Ste 3-1102
 3   Milford, CT 06460
     T: (203) 928-8486
 4
     F: (203) 902-0070
 5   E: j.madej@lawsheet.com

 6
                              UNITED STATES DISTRICT COURT
 7
                           NORTHERN DISTRICT OF CALIFORNIA
 8                                      OAKLAND DIVISON
 9
     JAKUB MADEJ,                                        Case No. 21-cv-02713-YGR
10
                          Plaintiff,
11
                                                         PLAINTIFF’S NOTICE OF MOTION
               v.                                        TO STRIKE DEFENDANT PAYPAL
12
     PAYPAL CREDIT d/b/a PAYPAL,                         CREDIT’S INSUFFICIENT
13
     INC.,                                               DEFENSES
14
                          Defendant.
                                                         Date:     July 27, 2021 at 2:00 pm
15
                                                         Court:    Zoom Webinar ID 161 876 4848
16                                                       Judge:    Hon. Yvonne Gonzalez Rogers
17

18

19

20

21

22

23

24

25
                                                   —1—
      PLAINTIFF’S MOTION TO STRIKE DEFENDANT PAYPAL CREDIT’S INSUFFICIENT DEFENSES
      C A S E N O . 21 - C V -0 2 713 - Y GR
          Case 4:21-cv-02713-YGR Document 23 Filed 06/21/21 Page 2 of 4




 1                                     NOTICE OF MOTION

 2   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 3          PLEASE TAKE NOTICE that on July 27, 2021, at 2:00 pm, or as soon there-

 4   after as the matter may be heard, before the Honorable Yvonne Gonzalez Rogers,

 5   United States District Judge, United States District Court for the Northern District

 6   of California, by Zoom videoconference – or, if the Court so directs, in Courtroom

 7   1 (4th floor) of the Ronald V. Dellums Federal Building and United States Court-

 8   house located at 1301 Clay Street, Oakland, CA 94612 – Plaintiff Jakub Madej will

 9   and hereby does move the Court to strike eighteen affirmative defenses from de-

10   fendant PayPal Credit’s answer to plaintiff’s complaint, which answer is docketed

11   at entry no. 14.

12          This motion is made pursuant to Federal Rule of Civil Procedure 12(f), on

13   the grounds that the claimed defenses are insufficient (i) as a matter of law, that is,

14   they are legally unavailable under the facts of this case; and (ii) as a matter of

15   pleading, that is, they are inadequately or deficiently raised in defendant’s papers.

16          This motion is based upon the Notice of Motion, the motion itself and the

17   supporting memorandum [Doc. No. 15], all other pleadings and papers on file,

18   and such other arguments and other materials as may be presented to the Court

19   before the motion is taken under submission or decided.

20          This motion is being renoticed the case was assigned to a district judge. Ex-

21   isting briefing schedules for motions remains unchanged. [Doc. No. 22]

22

23                                              Respectfully submitted,
24
     Dated: June 21, 2021                       By: /s/ Jakub Madej
25
                                                  —2—
     PLAINTIFF’S MOTION TO STRIKE DEFENDANT PAYPAL CREDIT’S INSUFFICIENT DEFENSES
     C A S E N O . 21 - C V -0 2 713 - Y GR
          Case 4:21-cv-02713-YGR Document 23 Filed 06/21/21 Page 3 of 4




 1                                                  Jakub J. Madej (in person)
 2                                                  THE TEMPORARY OFFICES OF JAKUB MADEJ
                                                    415 Boston Post Rd, Ste 3-1102
 3                                                  Milford, CT 06460
 4                                                  T: (203) 928-8486
                                                    F: (203) 902-0070
 5                                                  E: j.madej@lawsheet.com
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                  —3—
     PLAINTIFF’S MOTION TO STRIKE DEFENDANT PAYPAL CREDIT’S INSUFFICIENT DEFENSES
     C A S E N O . 21 - C V -0 2 713 - Y GR
          Case 4:21-cv-02713-YGR Document 23 Filed 06/21/21 Page 4 of 4




 1                                  CERTIFICATE OF SERVICE

 2          All counsel will receive a notice of electronic filing (NEF) from the Court’s

 3   CM/ECF e-filing system about this Notice of Motion.

 4
                                                         /s/ Jakub Madej
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                  —4—
     PLAINTIFF’S MOTION TO STRIKE DEFENDANT PAYPAL CREDIT’S INSUFFICIENT DEFENSES
     C A S E N O . 21 - C V -0 2 713 - Y GR
